Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments are moot in view of using Mariller (US 9,833,107).

Claim Rejections - 35 USC § 112
The previous 35 U.S.C. 112(b) rejections are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 6-36 are rejected under 35 U.S.C. 103 as being unpatentable over Eichler (US 2011/035021) in view of Chapman (US 2016/0075506 same as WO 2014/184652) and Mariller (US 9,833,107).

Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, PGP23:16 means PGPUB Paragraph 23 at line 16, and Pg23:16-18 means page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 means Abstract at line 5, PGPUB: P12:2-1 from bottom means PGPUB discloses in paragraph 12 at lines 2-1 from the bottom of the paragraph, Alexander: means Alexander teaches or discloses.

Regarding claim 1, Eichler discloses 
A capsule (The capsule 1; P163:1, Fig. 2
6
    PNG
    media_image1.png
    483
    487
    media_image1.png
    Greyscale
) containing a substance (ingredient 
3; P155:5, Fig. 2) for the preparation of a potable beverage (P155:6-7) by extracting and/or dissolving the substance by means of supplying a fluid (hot water under pressure; P159:6) under pressure into the capsule, said capsule comprising:

(the base body, the foil member, or both are made from aluminum, an aluminum alloy; claim 38, c38:1-3) having a central capsule body axis (the vertical principal body axis of “1”; Fig. 2), said aluminum capsule body comprising a bottom (17; Fig. 2), a side wall (7; Fig. 2), an outwardly extending flange (the straight portion of “a flange-like rim 6”; P163:2, Fig. 2) and a sealing structure (a flow control porous member 81 which has been cut into the proper dimensions and which can then be sealed, together with the aluminum foil member, e.g. via ultrasonic welding, to the flange-like rim 6 of the capsule 1.; P167:1-5, Fig. 4

    PNG
    media_image2.png
    255
    445
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    310
    408
    media_image3.png
    Greyscale
 [including] a flow control porous member 82; P168:1-2, Fig. 5 [and] the rim area 8 of the capsule; P159:3, Fig. 2 wherein “81”, “82” are under the straight portion of “6” and “8” is on the straight portion of “6”) at said outwardly extending flange; and

a cover sheet (a foil member 5; P154:3, Fig. 2) attached to said outwardly extending flange and hermetically closing off the capsule; 

wherein said sealing structure is deformable (resilient from the recitation “the flow control member is resilient enough to deform without breaking or forming enlarged passages for the flow of liquid”; P170:7-9) for providing a fluid sealing contact (“the flow control member is resilient enough to deform without breaking or forming enlarged passages for the flow of liquid”; P170:7-9) with an annular end surface (a pressing surface 18; P159:2, Fig. 2) of an enclosing member (9; P156:5-6, Fig. 2) of a beverage preparation device (a known beverage production device encasing a capsule with beverage ingredient; P129:1-2, Fig. 1) if the capsule is positioned in said enclosing member and said enclosing member is (a capsule holder 13; P154:2, Fig. 2) of the beverage preparation device, at least portions (“6” above “81” inside “) of said outwardly extending flange and said sealing structure being clamped between said annular end surface and said closing member, said annular end surface optionally being provided with a plurality of radially extending open grooves (the Grooves of “a pressing surface 18”; P159:2, Fig. 2 above);

wherein 

Eichler discloses “said sealing structure”, “base portion”, “said flange” and “said cover” as mapped above, but is silent regarding

said sealing structure includes a deformable sealing ring portion of said outwardly extending flange, said sealing ring portion projecting axially from base portions (the straight portion of “6”; Fig. 2) of said outwardly extending flange, to which said cover sheet is attached, on a side of said base portions opposite of said cover sheet, said deformable sealing ring portion comprising:

an inner wall portion extending from and contiguous with an inner base portion of said outwardly extending flange;

an outer wall portion extending from and contiguous with an outer base portion of said outwardly extending flange, said outer wall portion being located radially outward of and radially spaced from said inner wall portion; and
 
a bridge portion interconnecting said inner wall portion and said outer wall portion, said bridge portion being located axially spaced from said base portions of said outwardly extending flange;



wherein said outer wall portion extends at an oblique angle relative to a plane of the associated contiguous base portion of the outwardly extending flange and said inner wall portion extends from the associated contiguous base portion of the outwardly extending flange at a steeper or opposite angle relative to a plane of the associated contiguous base portion of the outwardly extending flange, and 

wherein, in cross-sectional view, at least a portion of said inner wall portion is curved and said curved portion of said inner wall portion is contiguous to the curvature of said top of said bridge portion, 
the inner wall portion being undercut by the associated contiguous base portion of the outwardly extending flange such that the curved sections formed by the inner wall portion and contiguous base portion is folded onto itself during deformation.

However, Chapman discloses, in the technical field for “a second embodiment of capsule” (P115:1-2, Fig. 12

    PNG
    media_image4.png
    448
    473
    media_image4.png
    Greyscale

    
    PNG
    media_image5.png
    449
    454
    media_image5.png
    Greyscale
),
said sealing structure (the structure of “rim 47”; P117:4 from bottom, Fig. 11) includes a deformable sealing ring portion (an apex 67; P117:4, Fig. 12 [including] the outer wall 68; P122:11 [and] the angled outer wall 66; P117:9, Fig. 12) of said outwardly extending flange (rim 47; P117:4 from bottom, Fig. 11), said sealing ring portion projecting axially (“67” rising upwards as graphically disclosed in Fig. 12) from base portions (the floor 64; P117:5, Fig. 12 [and] the floor between 68 and 70; Fig. 12) of said outwardly extending flange, to which said cover (the lid 41; P123:2, Fig. 12) is attached, on a side (the right circumferential corner of “64”; Fig. 12) of said base portions opposite (radially outward; Fig. 12) of said cover, said deformable sealing ring portion comprising:

an inner wall portion (the angled outer wall 66; P117:9, Fig. 12) extending from and contiguous with an inner base portion (64; Fig. 12) of said outwardly extending flange;

(the outer wall 68; P122:11, Fig. 12) extending from and contiguous with an outer base portion (the floor between 68 and 70; Fig. 12) of said outwardly extending flange, said outer wall portion being located radially outward (as graphically disclosed in Fig. 12) of and radially spaced (as graphically disclosed in Fig. 12) from said inner wall portion; and

a bridge portion (area around “an apex 67”; P117:4 [on] “the outer wall 68” and “the angled outer wall 66”; P117:9, Fig. 12) interconnecting said inner wall portion and said outer wall portion, said bridge portion being located axially (vertically upward; Fig. 12) spaced from said base portions of said outwardly extending flange;

wherein, in radial cross-sectional view (Fig. 12), a top (an apex 67; P117:4, Fig. 12) of said bridge portion axially most remote (the height of “an apex 67” above from “64”; Fig. 12) from said base portions of the outwardly extending flange is curved with a radius of curvature (Radius of curvature; Fig. 12 next

    PNG
    media_image6.png
    391
    664
    media_image6.png
    Greyscale
) larger than two times a wall thickness (Wall thickness; Fig. 12 above) of said top of said bridge portion, 


	The advantage of using Chapman’s wave-shaped rim 7 and the grooved leading edge 23 of the enclosing member 2 is to provide a further tight seal between the capsule holder 20 and the leading edge 23 of the enclosing member 2.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Eichler with Chapman by replacing Eichler’s flat shape of rim 6 and the flat end-shape of a pressing surface 18 of the bell member 9 with Chapman’s wave-shaped rim 47 and the grooved leading edge 23 of the enclosing member 2 in order to provide a further tight seal between the capsule holder 20 and the leading edge 23 of the enclosing member 2.

	Chapman discloses “said outer wall portion” and “the associated contiguous base portion of the outwardly extending flange” as mapped above, but Eichler in view of Chapman is silent regarding

wherein said outer wall portion extends at an oblique angle relative to a plane of the associated contiguous base portion of the outwardly extending flange and said inner wall portion extends from the associated contiguous base portion of the outwardly extending flange at a steeper or opposite angle relative to a plane of the associated contiguous base portion of the outwardly extending flange, and 

wherein, in cross-sectional view, at least a portion of said inner wall portion is curved and said curved portion of said inner wall portion is contiguous to the curvature of said top of said bridge portion, 
the inner wall portion being undercut by the associated contiguous base portion of the outwardly extending flange such that the curved sections formed by the inner wall portion and contiguous base portion is folded onto itself during deformation.

	However, Chapman-Fig.14 discloses, in the same field for “a third embodiment of capsule” (P81:1-2, Fig. 14

    PNG
    media_image7.png
    516
    537
    media_image7.png
    Greyscale
),
wherein said outer wall portion (a mid-section 71; P129:15, Fig. 14) extends at an oblique angle (an angle  of from 20 to 80o, preferably 60o; P129:15-16, Fig. 14) relative to a plane (the horizontal plane containing “64”; Fig. 14) of the associated contiguous base portion (a horizontal portion; P129:17 of “72”; Fig. 14) of the outwardly extending flange (48, 72 and 64; Fig. 14) and said inner wall portion (outer wall 66; P99:3, Fig. 14) extends from the associated contiguous base portion of the outwardly extending flange at a steeper (an internal angle  from 90o to 120o., preferably 105o; P128:9-11, Fig. 14 wherein 105o or 75o steeper than  60o) or opposite angle relative to a plane (the horizontal plane containing “41”; Fig. 14) of the associated contiguous base portion of the outwardly extending flange, and wherein, in cross-sectional view, at least a portion (“outer wall 66” close to “an apex 67”; Fig. 14) of said inner wall portion is curved (circular as shown in Fig. 14) and said curved portion of said inner wall portion is (the curvature of the circular “67” as shown in Fig. 14) of said top of said bridge portion (an apex 67; P100:4, Fig. 14), 
the inner wall portion being undercut (shape of “64”; Fig. 14) by the associated contiguous base portion of the outwardly extending flange such that the curved sections (shape of “64”; Fig. 14) formed by the inner wall portion and contiguous base portion

	The advantage of using Chapman-Fig.14’s annular trough 60 is to provide a sealing member in the form of a hollow sealing member on the outer surface of the capsule, for example in the form of a step which is contacted on closure of an enclosing member of the beverage preparation machine (P2:4-1 from end) so that a liquid under further pressure enters the capsule and interact with ingredients in the capsule forming a beverage which is output for consumption without any leakage.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Eichler in view of Chapman with Chapman-Fig.14 by replacing Chapman’s shape of the ridge zone 63 with Chapman-Fig.14’s annular trough 60 in order to provide a sealing member in the form of a hollow sealing member on the outer surface of the capsule, for example in the form of a step which is contacted on closure of an enclosing member of the beverage preparation machine (P2:4-1 from end) so that a liquid under further pressure enters the capsule and interact with ingredients in the capsule forming a beverage which is output for consumption without any leakage.

	Chapman discloses “such that the curved sections formed by the inner wall portion and contiguous base portion” as mapped above, but Eichler in view of Chapman is silent regarding

such that the curved sections formed by the inner wall portion and contiguous base portion is folded onto itself during deformation

	However Mariller discloses in the same field for “Capsule for preparing a beverage, and matching capsule holder” (title, Figs. 1-3

    PNG
    media_image8.png
    324
    414
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    270
    402
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    324
    394
    media_image10.png
    Greyscale
),
such that the curved sections (the U-shaped “flange 6”; C2:56, Fig. 1) formed by the inner wall portion (4) and contiguous base portion (6) is folded onto itself during deformation (as graphically disclosed in Figs. 2-3)

	The advantage of using Mariller’s deformable flange 6 & 7 is to provide improved “tightness of the existing capsule” 4 (C1:49) and “to prevent liquid from flowing along the side wall of the capsule” (C1:41-42) and eliminate a separate sealing element reducing the number of manufacturing steps and materials.


Regarding claim 2, Eichler in view of Chapman and Mariller discloses 
at least a portion (Chapman: area around “an apex 67”; P117:4, Fig. 12) of the top (Chapman: an apex 67; P117:4, Fig. 12) of said bridge portion (Chapman: area between “an apex 67”; P117:4 [and] “the angled outer wall 66”; P117:9, Fig. 12) has a reduced wall thickness (Chapman: thickness at “an apex 67”; P117:4; Fig. 12) smaller (Chapman: due to stretching following the inner surface of “23c”; Fig. 12) than a wall thickness at (Chapman: thickness of “66” and “68” close to “64”; Fig. 12 ) of said inner (Chapman: the angled outer wall 66; P117:9, Fig. 12) and outer wall portions (Chapman: the outer wall 68; P122:11, Fig. 12).

Regarding claim 6, Eichler in view of Chapman and Mariller discloses 
one of said inner (Chapman: the angled outer wall 66; P117:9, Fig. 12) and outer wall portions (Chapman: the outer wall 68; P122:11, Fig. 12) is oriented at a different angle (Chapman: angle of “the angled outer wall 66”; P117:9, Fig. 12 [and] angle of “the outer wall 68”; P122:11, Fig. 12) to said base portions (Chapman: 64; Fig. 12) of the flange than the other one of said inner and outer wall portions.

Regarding claim 7, Eichler in view of Chapman and Mariller discloses 
said outer wall portion (Chapman: the outer wall 68; P122:11, Fig. 12) extends at an oblique angle (Chapman: Angle; Fig. 12

    PNG
    media_image11.png
    315
    482
    media_image11.png
    Greyscale
), of 20-60° (Chapman: an angle  of from 20 to 80o, preferably 60o; P129:5-4 from bottom, Fig.14

    PNG
    media_image12.png
    422
    442
    media_image12.png
    Greyscale
 wherein  and  exists in Fig. 12 too), relative to a plane (Chapman: 64; Fig. 12) of the associated contiguous base portion (Chapman: 64; Fig. 12) of the outwardly extending flange (Chapman: 70, 68, 67, 66, 64; Fig. 12) and said inner wall portion extends from the associated contiguous base portion of the outwardly extending flange at an angle of 60-160° (an internal angle  at a junction between the floor 64 and the outer wall 66 is from 90o to 120o, preferably 105o.; P128:3-1 from bottom wherein  and  exists in Fig. 12 too), relative to said plane (Chapman: plane containing “64”; Fig. 12) of the associated contiguous base portion of the outwardly extending flange.

Regarding claim 8, Eichler in view of Chapman and Mariller discloses 
(Chapman: Fig. 12), at least a portion of said outer wall portion (Chapman: the outer wall 68; P122:11, Fig. 12) has a curved center plane (Chapman: Center plane; Fig. 12

    PNG
    media_image13.png
    318
    417
    media_image13.png
    Greyscale
).

Regarding claim 9, Eichler in view of Chapman and Mariller discloses 
said curved portion (Chapman: the curve around “67”; Fig. 12) of said outer wall portion (Chapman: the outer wall 68; P122:11, Fig. 12) is contiguous to the curvature of said top (Chapman: an apex 67; P117:4, Fig. 12) of said bridge portion (Chapman: area between “an apex 67”; P117:4 [and] “the angled outer wall 66”; P117:9, Fig. 12).

Regarding claim 10, Eichler in view of Chapman and Mariller discloses 
in cross-sectional view (Chapman: Fig. 12) said deformable sealing ring portion (Chapman: 47, 70; Fig. 12) is Q (Chapman: the cross-sectioned shape of areas 47, 70; Fig. 12) shaped.

Regarding claim 11, Eichler in view of Chapman and Mariller discloses 
a support member (Eichler: 82; P168:1-12, Fig. 5) between said inner (Chapman: the angled outer wall 66; P117:9, Fig. 12) and outer wall portions (Chapman: the outer wall 68; P122:11, Fig. 12).

	The advantage of using Chapman’s angled outer wall 66 and the outer wall 68 is to further increase the sealing contact surface between the capsule rim and the capsule holder 20 resulting in increased sealing effect between them.
	 Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Eichler with Chapman by replacing Eichler’s flat rim with Chapman’s wave-shaped rim in order to further increase the sealing contact surface between the capsule rim and the capsule holder 20 resulting in increased sealing effect between them.

Regarding claim 12, Eichler in view of Chapman and Mariller discloses 
said top (Chapman: an apex 67; P117:4, Fig. 12) of said bridge portion (Chapman: area between “an apex 67”; P117:4 [and] “the angled outer wall 66”; P117:9, Fig. 12) is positioned for being contacted first by said annular end surface (Eichler: a pressing surface 18; P159:2, Fig. 2), when said sealing ring portion (Chapman: an apex 67; P117:4, Fig. 12 [including] the outer wall 68; P122:11 [and] the angled outer wall 66; P117:9, Fig. 12) is clamped between said annular end surface (Eichler: a pressing surface 18; P159:2, Fig. 2) and said closing member (Eichler: a capsule holder 13; P154:2, Fig. 2) of a compatible beverage preparation device.

Regarding claim 13, Eichler in view of Chapman and Mariller discloses 
said top (Chapman: an apex 67; P117:4, Fig. 12) of said bridge portion (Chapman: area between “an apex 67”; P117:4 [and] “the angled outer wall 66”; P117:9, Fig. 12) forms a crest (Chapman: an apex 67; P117:4) extending circumferentially about the center line (Chapman: the longitudinal body axis of “capsule 1”; Fig. 2) of the capsule (Chapman: 1; Fig. 2), said crest having a diameter of 29-33 mm (Chapman: an internal diameter of from 27.5 to 30.0 mm”; P103:1-2 [and] an outer diameter of, from 29.3 to 32.5 mm; P103:4, Fig. 12 wherein the biggest diameter is the diameter of “an apex 67”; Fig. 12 and the diameters overlap), more preferably 30.0-31.4 mm (Chapman: an internal diameter of from 27.5 to 30.0 mm”; P103:1-2 [and] an outer diameter of, from 29.3 to 32.5 mm; P103:4, Fig. 12 wherein the biggest diameter is the diameter of “an apex 67”; Fig. 12 and the diameters overlap) and most preferably 30.3-31.0 mm (Chapman: an internal diameter of from 27.5 to 30.0 mm”; P103:1-2 [and] an outer diameter of, from 29.3 to 32.5 mm; P103:4, Fig. 12 wherein the biggest diameter is the diameter of “an apex 67”; Fig. 12 and the diameters overlap).

Regarding claim 14, Eichler in view of Chapman and Mariller discloses 
the capsule (Eichler: 1; P154:4, Fig. 2) is filled with 
 an extractable product (Eichler: ingredients 3; P155:1),

	Eichler discloses “the capsule” and “ground coffee” as mapped above, but Eichler in view of Chapman and Mariller is silent regarding
the capsule is filled with 5-20 grams, preferably 5-10 grams, more preferably 5-7 grams of an extractable product.

Eichler discloses the claimed invention except for the capsule filled with 5-20 grams, preferably 5-10 grams, more preferably 5-7 grams of an extractable product.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a desired amount of ground coffee suiting a user specific application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 15, Eichler in view of Chapman and Mariller discloses 
the outer diameter (Eichler: the diameter of “6”; Fig. 2) of the outwardly extending flange of the capsule (Eichler: 1; Fig. 2) is larger than the diameter (Eichler: the diameter of “17”; Fig.2) of the bottom (Eichler: 17; Fig.2) of the capsule.

Regarding claim 16, Eichler in view of Chapman and Mariller discloses 
the outer diameter (Chapman: diameter of “47”; Fig. 11) of the outwardly extending flange (Chapman: “47”; Fig. 11) is approximately 37.1 mm and the diameter (Chapman: the diameter of “42”; Fig. 7) of the bottom (Chapman: “42”; Fig. 7) of the capsule (Chapman: 1; Fig. 12) is about 23.3 mm.

but Eichler in view of Chapman and Mariller  is silent regarding

the outer diameter of the outwardly extending flange is 37.1 mm and the diameter of the bottom of the capsule is 23.3 mm.

Chapman discloses the claimed invention except that the outer diameter of the outwardly extending flange is approximately 37.1 mm and the diameter of the bottom of the capsule is about 23.3 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a desired range of dimensions and diameters of a coffee capsule suiting a user specific application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 17, Eichler in view of Chapman and Mariller discloses 
the thickness of the aluminum capsule body (Eichler: the base body, both are made from aluminum, an aluminum alloy; claim 38, c38:1-3) is 20 to 200 micrometer, preferably 90-110 micrometer.

	Eichler discloses the aluminum capsule body as mapped above, but is silent regarding
the thickness of the aluminum capsule body is 20 to 200 micrometer, preferably 90-110 micrometer.

Chapman discloses the claimed invention except that the thickness of the aluminum capsule body is 20 to 200 micrometer, preferably 90-110 micrometer.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a desired range of dimensions and thickness of a coffee capsule suiting a user specific application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 18, Eichler in view of Chapman and Mariller discloses 
the cover (Eichler: a foil member 5; P154:3, Fig. 2) is of aluminum (Eichler: the aluminum or aluminium alloy foil member 5; P164:1-2) having a thickness (Eichler: thickness of “the aluminum or aluminium alloy foil member 5”; P164:1-2) of 15 to 65 micrometer, preferably 30-45 micrometer and more preferably 39 micrometer.

Eichler discloses “the cover”, “aluminum” and “a thickness” as mapped above, but Eichler in view of Chapman and Mariller is silent regarding

the cover is of aluminum having a thickness of 15 to 65 micrometer, preferably 30-45 micrometer and more preferably 39 micrometer.

Eichler discloses the claimed invention except that the cover is of aluminum having a thickness of 15 to 65 micrometer, preferably 30-45 micrometer and more preferably 39 micrometer.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a desired range of dimensions and thickness of an aluminum foil cover of a coffee capsule suiting a user specific application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 19, Eichler in view of Chapman and Mariller discloses 
the aluminum capsule body (Eichler: the base body, both are made from aluminum, an aluminum alloy; claim 38, c38:1-3) has a wall thickness (Eichler: thickness of “the base body, both are made from aluminum, an aluminum alloy”; claim 38, c38:1-3) larger (Eichler: as graphically disclosed in Fig. 2) than the wall thickness (Eichler: thickness of “a foil member 5; P154:3, Fig. 2) of the cover sheet (Eichler: a foil member 5; P154:3, Fig. 2).

Regarding claim 20, Eichler in view of Chapman and Mariller discloses 
the cover sheet (Eichler: a foil member 5; P154:3, Fig. 2) is arranged to tear open (a (partial) tearing of the foil member; P154:7-8) on the closing member (Eichler: a capsule holder 13; P154:2, Fig. 2) of the beverage preparation device under the influence of fluid pressure (Eichler: hot water under pressure; P159:6) in the capsule.

Regarding claim 21, Eichler in view of Chapman and Mariller discloses  
the side wall (Eichler: 7; Fig. 2) of the aluminum capsule body (Eichler: body of “1”; Fig. 2) has a free end (Eichler: the flat end of “6”; Fig. 2) opposite the bottom (Eichler: 17; Fig. 2), the outwardly extending flange (Eichler: the flat circular area of “6”; Fig. 2) extending from said free end of the side wall in a direction (Eichler: radial direction in Fig. 2) transverse (Eichler: perpendicular to the body axis of “1”; Fig. 1) to the central capsule body axis (Eichler: the body axis of “1”; Fig. 1).

Regarding claim 22, Eichler in view of Chapman and Mariller discloses 
the outwardly extending flange (Eichler: the flat circular area of “6”; Fig. 2) comprises a curled outer edge (Eichler: 6; Fig. 2) radially outside (Eichler: as graphically disclosed in Fig. 2) of said sealing portion (Eichler: “6” under “8”; Fig. 2).

Regarding claim 23, Eichler in view of Chapman and Mariller discloses
an inner edge (Eichler: Inner edge; Fig. 2

    PNG
    media_image14.png
    618
    557
    media_image14.png
    Greyscale
) of the curled outer edge (Eichler: 6; Fig. 2) of the 
outwardly extending flange has a radius (Eichler: R; Fig. 2 above) about the central capsule body axis (Eichler: the longitudinal axis of “1”; Fig. 2) 

Eichler discloses “a radius” as mapped above, but Eichler in view of Chapman and Mariller  is silent regarding
a radius about the central capsule body axis of at least 32 mm

Eichler discloses the claimed invention except for a radius about the central capsule body axis of at least 32 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a desired dimensions and radius of a coffee capsule suiting a user specific application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 24, Eichler in view of Chapman and Mariller discloses
(Eichler: the cross-sectioned area of “6”; Fig. 2) of the outwardly extending flange (Eichler: “6”; Fig. 2) has a largest radial cross-sectional dimension (Eichler: the out-most radius of the cross-sectioned area of “6”; Fig. 2) 

Eichler discloses “a largest radial cross-sectional dimension” as mapped above, but Eichler in view of Chapman and Mariller is silent regarding
a largest radial cross-sectional dimension of 1.2 millimeter

Eichler discloses the claimed invention except for a largest radial cross-sectional dimension of 1.2 millimeter.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a desired dimensions and radius of a coffee capsule suiting a user specific application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 25, Eichler in view of Chapman and Mariller discloses
the inner diameter (Eichler: the internal bottom diameter of “7”; Fig. 2) of the free end (Eichler: bottom end of “7”; Fig. 2) of the side wall (Eichler: 7; Fig. 2) of the aluminum capsule body (Eichler: body of “1”; Fig. 2) is 

Eichler in view of Chapman and Mariller is silent regarding
the inner diameter is 29.5 mm.

Eichler discloses the claimed invention except for the inner diameter of 29.5 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a desired dimensions a coffee capsule suiting a user specific application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 26, Eichler in view of Chapman and Mariller discloses 
the distance between the free end (Eichler: bottom end of “7”; Fig. 2) of the side wall (Eichler: 7; Fig. 2) of the aluminum capsule body (Eichler: body of “1”; Fig. 2) and an outermost edge (Eichler: the out-most circumferential surface of “6”; Fig. 2) of the outwardly extending flange (Eichler: 6; Fig. 2) 

Eichler in view of Chapman and Mariller is silent regarding
the distance is 3.8 millimeter.

Eichler discloses the claimed invention except for the distance is 3.8 millimeter.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a desired dimensions a coffee capsule suiting a user specific application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 27, Eichler in view of Chapman and Mariller discloses 
the aluminum capsule body (Eichler: 1; Fig. 2) has a height (Eichler: height of “1”; Fig. 2) in axial direction 

Eichler in view of Chapman and Mariller is silent regarding
a height of 28.4 mm

Eichler discloses the claimed invention except for a height of 28.4 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a desired dimensions a coffee capsule suiting a user specific application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 28, Eichler in view of Chapman and Mariller discloses 
(Eichler: 1; Fig. 2) is truncated (Eichler: tapered “7” of “1”; Fig. 2), wherein preferably the side wall of the aluminum capsule body encloses an angle (Eichler: the slope of “7”; Fig. 2) with a line (Eichler: the horizontal radius of “1”; Fig. 2) transverse to the central capsule body axis (Eichler: longitudinal axis of “1”; Fig. 2) 

Eichler in view of Chapman and Mariller is silent regarding
an angle of 97.5°.

Eichler discloses the claimed invention except for an angle of 97.5°.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a desired dimensions a coffee capsule suiting a user specific application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 29, Eichler in view of Chapman and Mariller discloses 
the bottom (Eichler: bottom of “1”; Fig. 2) of the aluminum capsule body (Eichler: “1”; Fig. 2) has a largest inner diameter (Eichler: bottom inner diameter of “1”; Fig. 2) 

Eichler in view of Chapman and Mariller is silent regarding
a largest inner diameter of 23.3 mm.

Eichler discloses the claimed invention except for a largest inner diameter of 23.3 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a desired dimensions a coffee capsule suiting a user specific application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 30, Eichler in view of Chapman and Mariller discloses 
(Eichler: bottom of “1”; Fig. 1) of the aluminum capsule body (Eichler: 1; Fig. 1) is truncated (Eichler: tapered “7” of “1”; Fig. 2), preferably having a bottom height (Eichler: height of “7”; Fig. 1) of 

 and wherein the bottom further has a flat central portion (Eichler: the flat area of “6”; Fig. 2) opposite the cover sheet (Eichler: 5; Fig. 2) having a diameter (Eichler: diameter of 5; Fig. 2) 

Eichler in view of Chapman and Mariller is silent regarding
a bottom height of 4.0 mm
a diameter of 8.3 mm.

Eichler discloses the claimed invention except for a bottom height of about 4.0 mm and a diameter of about 8.3 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a desired dimensions a coffee capsule suiting a user specific application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 

Regarding claim 31, Eichler in view of Chapman and Mariller discloses 
the sealing structure (Chapman: 47; Fig. 11) has 

Eichler in view of Chapman and Mariller  is silent regarding
a height in axial direction of at least 0.1 mm, more preferably at least 0.2 mm and most preferably at least 0.8 mm and at most 3 mm, more preferably at most 2 mm and most preferably at most 1.2 mm.

Eichler discloses the claimed invention except for a height in axial direction of at least 0.1 mm, more preferably at least 0.2 mm and most preferably at least 0.8 mm and at most 3 mm, more preferably at most 2 mm and most preferably at most 1.2 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a desired dimensions a coffee capsule suiting a user specific application, since it has been held that where the general conditions of a claim are In re Aller, 105 USPQ 233.

Regarding claim 32, Eichler in view of Chapman and Mariller discloses 
the sealing ring portion (Chapman: an apex 67; P117:4, Fig. 12 [including] the outer wall 68; P122:11 [and] the angled outer wall 66; P117:9, Fig. 12) is deformable (Chapman: the enclosing member 2 to deform the side wall 43; P112:3-4) wherein the sealing ring portion effectively seals against the annular end surface (Chapman: a pressing surface 18; P159:2, Fig. 2) if during brewing, said annular end surface (Chapman: a pressing surface 18; P159:2, Fig. 2) exerts a force F (Chapman: force of “the enclosing member 2 to deform the side wall 43”; P112:3-4 [in view of] Eichler: internal circular area of “65” multiplied by “pressure; P159:6) on the sealing structure (Chapman: 47; Fig. 11) of the capsule to provide a sealing contact between said outwardly extending flange and said annular end surface, wherein F is in the range of 

Eichler in view of Chapman and Mariller is silent regarding
F is in the range of 500-1500 N preferably in the range of 750-1250 N when the fluid pressure in said enclosing member outside the capsule is in the range of 6-20 bar, preferably between 12 and 18 bar.

Chapman discloses the claimed invention except that F is in the range of 500-1500 N preferably in the range of 750-1250 N when the fluid pressure in said enclosing member outside the capsule is in the range of 6-20 bar, preferably between 12 and 18 bar.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select an optimal value of a force magnitude depending on the internal fluid pressure suiting a user specific application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  

Regarding claim 33, Eichler in view of Chapman and Mariller discloses 
the sealing ring portion (Chapman: 47; Fig. 12) is deformable (Chapman: the enclosing member 2 to deform the side wall 43; P112:3-4) such that the sealing ring portion effectively seals against the annular (Chapman: a pressing surface 18; P159:2, Fig. 2) if, in use, prior to or at the start of brewing, said annular end surface exerts 

Eichler in view of Chapman and Mariller is silent regarding
a force F1 on the sealing structure of the capsule to provide a sealing contact between said outwardly extending flange and said annular end surface, wherein the force F1 is in the range of 30-150 N, preferably 40-150 N and more preferably 50-100N, when the fluid pressure P1 in the enclosing member of the beverage preparation device outside the capsule is in the range of 0.1-4 bar, preferably 0.1-1 bar.

Chapman discloses the claimed invention except that a force F1 on the sealing structure of the capsule to provide a sealing contact between said outwardly extending flange and said annular end surface, wherein the force F1 is in the range of 30-150 N, preferably 40-150 N and more preferably 50-100N, when the fluid pressure P1 in the enclosing member of the beverage preparation device outside the capsule is in the range of 0.1-4 bar, preferably 0.1-1 bar.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select an optimal value of a force magnitude depending on the internal fluid pressure suiting a user specific application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 34, Eichler in view of Chapman and Mariller discloses 
the sealing ring portion (Eichler: the flat area of “6”; Fig. 2) is deformable (Eichler: the flow control member is resilient enough to deform without breaking or forming enlarged passages for the flow of liquid; P170-:7-9) such that the sealing ring portion effectively seals against the annular surface (Eichler: 18; Fig. 2) if the annular end surface that is pressed against the sealing ring portion has a plurality of radially extending open grooves (Eichler: Grooves; Fig. 2

    PNG
    media_image1.png
    483
    487
    media_image1.png
    Greyscale
) uniformly spaced relative to each other in circumferential sense of said annular end surface.


Regarding claim 35, Eichler in view of Chapman and Mariller discloses 
the sealing ring portion (Eichler: the flat area of “6”; Fig. 2) is deformable  (Eichler: the flow control member is resilient enough to deform without breaking or forming enlarged passages for the flow of liquid; P170-:7-9) such that the sealing ring portion effectively seals against the annular surface (Eichler: 18; Fig. 2) 

Eichler discloses “the sealing ring portion effectively seals against the annular surface” as mapped above, but Eichler in view of Chapman and Mariller is silent regarding



Eichler discloses the claimed invention except that the sealing ring portion effectively seals against the annular surface if the greatest width of each of said grooves is 0.9 - 1.1 mm, preferably 0.95 to 1.05 mm, more preferably 0.98 to 1.02 mm wherein a maximal height of each of said grooves in an axial direction of the enclosing member of the beverage preparation device is 0.01 - 0.09 mm, preferably 0.03 to 0.07 mm, more preferably 0.045 to 0.055 mm, most preferred 0.05 mm and wherein the number of said grooves is 90 to 110, preferably 96, and wherein optionally the radial width of the annular end surface at the location of the grooves is 0.05- 0.9 mm, preferably 0.2-0.7 mm and more preferably 0.3 - 0.55 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a desired dimensions of a pair of clamping jaws for a coffee capsule suiting a user specific application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 36, Eichler in view of Chapman and Mariller discloses 
the sealing ring portion (Eichler: the flat area of “6”; Fig. 2) and the remainder of the aluminum capsule body (Chapman: aluminum; Claim 46, line 3 [and] the structure containing “50”; Fig. 12), are made of the same (Eichler: both; C38:2) plate material (Eichler: the base body, the foil member, or both are made from aluminum; claim 38, lines 1-2).


	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Eichler with Chapman by replacing Eichler’s capsule material with Chapman’s aluminum capsule in order to make use of the well-known material property such as light weight, anti-corrosion, ductility suiting a user specific application, e.g., light weight, anti-corrosion, deforming aluminum and sealing a gap.


Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Eichler (US 2011/035021) in view of Chapman (US 2016/0075506) and Mariller (US 9,833,107) as applied to claim 2 above, and further in view of Halliday (WO 2014/184653).

Regarding claim 3, Eichler in view of Chapman and Mariller discloses 
at least one side of said aluminum capsule body (Chapman: aluminum; Claim 46, line 3 [and] the structure containing “50”; Fig. 12), 

at least said portion of the top (Chapman: an apex 67; P117:4, Fig. 12) of said bridge portion (Chapman: area between “an apex 67”; P117:4 [and] “the angled outer wall 66”; P117:9, Fig. 12) having a reduced wall thickness (Chapman: due to stretching following the inner surface of “23c”; Fig. 12).

Chapman discloses “said capsule body” as mapped above, but Eichler in view of Chapman and Mariller is silent regarding
a coating to at least one side of said capsule body, said coating being absent in at least said portion of the top

Page 9, line 6, Fig. 1

    PNG
    media_image15.png
    365
    418
    media_image15.png
    Greyscale
), 
a coating (a polymer layer 72; Page 1, line 22; Fig. 1 [including] The polymer layer 72 provides a compressible structure that aids sealing; Page 11, lines 30-31) to at least one side (outer surface of “the cup-shaped body 40”; Page 11, line 13, Fig. 1) of said capsule body (the cup-shaped body 40; Page 11, line 13, Fig. 1), 

	The advantage of using Halliday’s capsule 1 coated with a polymer layer 72 to aid sealing.	
	 Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Eichler in view of Chapman and Mariller with Halliday by replacing Eichler’s uncoated structure of a capsule 1 with Halliday’s capsule 1 coated with a polymer layer 72 in order to aid sealing because Eichler’s uncoated structure of a capsule 1 following Halliday’s teaching for a capsule 1 coated with a polymer layer 72 results in much tighter sealing.

Chapman discloses “said capsule body” as mapped above, but Eichler in view of Chapman, Mariller and Halliday is silent regarding
said coating being absent in at least said portion of the top

Halliday discloses the claimed invention except for said coating being absent in at least said portion of the top.  It would have been obvious to one having ordinary skill in the art at the time the In re Karlson, 136 USPQ 184.

Regarding claim 4, Eichler in view of Chapman, Mariller and Halliday discloses 
said coated portion (Halliday: outer circular surface of “47”; Fig. 2) of said bridge portion (Chapman: area between “an apex 67”; P117:4 [and] “the angled outer wall 66”; P117:9, Fig. 12) is on a side (Chapman: top surface of “47”: Fig. 11) of said outwardly extending flange (Chapman: 47: Fig. 11) opposite of said cover sheet (Chapman: the lid 41; P123:2, Fig. 12) and has a textured surface (Chapman: 70, 68, 67, 66, 64 and 65; Fig. 12
    PNG
    media_image5.png
    449
    454
    media_image5.png
    Greyscale
 [and] Halliday: the squeezed surface under “23”; Fig. 2

    PNG
    media_image16.png
    326
    322
    media_image16.png
    Greyscale
).

Chapman discloses “said coated portion” as mapped above, but Eichler in view of Chapman, Mariller and Halliday is silent regarding
said uncoated portion

Halliday discloses the claimed invention except for said uncoated portion.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select desired areas of coating/uncoating suiting a user specific application without having a leakage of a liquid, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.

Regarding claim 5, Eichler in view of Chapman, Mariller and Halliday discloses 
(Chapman: 70, 68, 67, 66, 64 and 65; Fig. 12
    PNG
    media_image5.png
    449
    454
    media_image5.png
    Greyscale
 [and] Halliday: the squeezed surface under “23”; Fig. 2

    PNG
    media_image16.png
    326
    322
    media_image16.png
    Greyscale
) includes ridges (Chapman: 67; Fig. 12) and valleys (Chapman: trough between “70” and “68”; Fig. 12) extending in circumferential sense (Chapman: along the circumference of “47”; Fig. 11

    PNG
    media_image4.png
    448
    473
    media_image4.png
    Greyscale
) of said outwardly extending flange (Chapman: structure of 70, 68, 67, 66, 64 and 65; Fig. 12).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kamerbeek (US-8535743).

Examiner suggests the disclosure in paragraph 78 and Fig. 4F to be embedded into claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GYOUNGHYUN BAE/             Examiner, Art Unit 3761    

/IBRAHIME A ABRAHAM/             Supervisory Patent Examiner, Art Unit 3761